Citation Nr: 0512352	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02 11-744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of right 
knee injuries.

2.  Entitlement to service connection for residuals of left 
knee injuries. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran retired from active duty in 1983 with over 23 
years of service.  His awards and decorations include the Air 
Medal, Master Parachutist Badge, and the Combat Infantryman 
Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In December 2002, the veteran testified before the 
undersigned Acting Veterans Law Judge and a transcript of the 
hearing is now part of the record. 

In August 2003, the Board remanded the case for further 
evidentiary development.  Specifically, the Board directed 
the RO to obtain a VA medical examination and opinion 
regarding the veteran's claims.  This was done in February 
2004, and, in November 2004, the RO issued a supplemental 
statement of the case continuing its denial of the claims.  
As the RO has complied with the Board's remand, no further 
action to ensure compliance is needed.  Stegall v. West, 11 
Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Chronic residuals of right knee injuries to include a 
meniscal tear and arthritis were not present during service 
and arthritis did not become manifest within the one-year 
period following separation from service or for many years 
thereafter, and there is clear and convincing evidence that 
the post-service meniscal tear and arthritis are unrelated to 
an injury during service, including any injury under the 
circumstances and conditions of combat.  

2.  Chronic residuals of left knee injuries to include a 
meniscal tear and arthritis were not present during service 
and arthritis did not become manifest within the one-year 
period following separation from service or for many years 
thereafter, and there is clear and convincing evidence that 
the post-service meniscal tear and arthritis are unrelated to 
an injury during service, including any injury under the 
circumstances and conditions of combat. 


CONCLUSIONS OF LAW

1.  Residuals of right knee injuries to include a meniscal 
tear and arthritis were not incurred in or aggravated by 
service, and service connection for arthritis may not be 
presumed on the basis of the one-year presumption for a 
chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 1154(b), (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

2.  Residuals of left knee injuries to include a meniscal 
tear and arthritis were not incurred in or aggravated by 
service, and service connection for arthritis may not be 
presumed on the basis of the one-year presumption for a 
chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 1154(b), (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  Also, under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In July 2001, the veteran filed his claim for service 
connection.  In September 2001, the RO notified the veteran 
of the VCAA by letter.  The notice included the type of 
necessary to substantiate the claim, namely, evidence of 
evidence of an injury or disease during service, current 
disability, and a relationship between the current disability 
and the in-service injury or disease.  The veteran was 
informed that VA would obtain service records, VA records and 
records of other Federal agencies, and that VA with his 
authorization would obtain records not held by a Federal 
agency or he could submit the records.  He was given 60 days 
to respond.  The claim was adjudicated in January 2002.  The 
RO provided the veteran notice of the provision of 38 C.F.R. 
§ 3.159, providing any evidence in his possession, in the 
July 2002 statement of the case. 

The VCAA notice complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claims and the relative duties 
of VA and the claimant to obtain evidence) and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional evidence, and he did submit additional argument 
and evidence and he addressed the issues at a hearing before 
the Board.  

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
additional evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records, including the reports of 
entrance and retirement examinations, and periodic medical 
examinations in November 1965, June 1969, July 1971, January 
1975, October 1979, September 1980, and October 1981, contain 
no complaint, finding, or history of an injury to either 
knee.  

After service, private medical records document a right knee 
problem in October 2000 and left knee discomfort in April 
2001.  The veteran gave a history of arthritis, which he 
attributed to 15-years of airborne training and parachute 
jumps during service.  On orthopedic evaluation in November 
2000, the veteran complained of right knee instability and 
locking.  A MRI revealed a meniscal tear and degenerative 
changes.  In December 2000, the veteran had a partial medial 
meniscectomy and chondroplasty on the right knee.  In June 
2001, the veteran reported the same symptoms in the left 
knee, and in September 2001, he had essentially the same 
procedures on his left knee as he had on the right knee. 
In August 2002, after noting the knee surgeries, J.I.W., MD, 
stated that the veteran did have some degenerative changes in 
the knee that could be related to his activities in service.

In December 2002, the veteran testified that he had knee pain 
during service, but he did not complain because he feared he 
would not be promoted (transcript at pg. 6).  He stated that 
he served two tours in Vietnam, that he spent 15 years in 
airborne training to include jumping out of airplanes, that 
he logged more than 5,000 miles running and training airborne 
soldiers, and that he believed these activities caused his 
current knee pain (transcript at pg. 3).  He also stated that 
he had reported knee pain at the time of his retirement 
physical, and the doctor told him he would make a note of it 
(transcript at pgs. 3 - 4).  He stated too that he continued 
to have knee pain while he was a civil service worker, but 
feared reprisal if he complained about it, and that he 
retired from civil service in February 2001 (transcript at 
pgs. 6-7). 

On VA examination in February 2004, the veteran reported that 
he did a lot of parachute jumps and running during service.  
He said that he had pain in his knees during his career, but 
he did not report it because he feared he would be let go 
from the service.  After service, he indicated that he 
continued to have knee pain, but he did not report it because 
of fear that he would lose his job.  

After a review of the veteran's claims folder, the 
physician's impression was internal derangement of each knee 
and that the veteran's service career was not the immediate 
cause of the knee problems.  After X-rays, revealing 
degenerative joint disease in each knee, the physician 
expressed the opinion that the veteran's knee problems, more 
likely than not, were not caused by service-connected 
injuries.

Laws and Regulations

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  



Basically, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
This may be accomplished by affirmatively showing inception 
during service.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (d).

Degenerative changes or degenerative joint disease is a 
manifestation of arthritis.  And arthritis as a chronic 
disease may be presumed to be service connected if arthritis 
manifests to a degree of 10 percent or more within one year 
of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Analysis

There is no evidence of a disability of either knee that pre-
existed service and no abnormality of either knee was 
documented during service.  After service, knee problems and 
degenerative joint disease, arthritis, were first documented 
in 2000, seventeen years after service.  For these reasons, 
service connection for either knee, including arthritis, 
cannot be established on the basis that a knee disability was 
shown during service or that arthritis was manifest within 
the one-year presumptive period.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

This however does not end the analysis.  As there is evidence 
that the veteran served in combat, the Board must also 
determine whether as a combat veteran, he is entitled to 
service connection, applying 38 U.S.C.A. § 1154(b).  Under 
§ 1154(b), it must be determined whether there is evidence of 
service incurrence of an injury.  And second, whether the 
injury is consistent with the circumstances and conditions of 
such service. 

The post-service evidence since 2000 establishes that the 
veteran had a meniscal tear and arthritis in each knee.  The 
record also shows that the veteran was in combat.  The Board 
accepts the veteran's testimony as satisfactory evidence that 
he experienced knee pain during service as consistent with 
the circumstances and conditions of such service.  Since the 
veteran has met both requirements there is a factual 
presumption of service connection, which is rebuttal by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b). 

The remaining question is whether there is medical evidence 
of a nexus between the current knee disabilities and service, 
which is an essential element in any claim for service 
connection.  Where as here the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to support the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between the current disability and 
service can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997)

The evidence against the claim consists of the absence of any 
medical evidence of knee injuries during service and the 
opinion of a VA examiner, who having reviewed the veteran's 
claims folder, was unable to associate the veteran's knee 
disabilities, including arthritis, to service.  Also there is 
a prolonged period for about seventeen years after service 
without documentation of a disability of either knee, 
including arthritis, which opposes rather supports continuity 
of symptomatolgy.  

The evidence in favor of the claim consists of the opinion of 
Dr. J.I.W., who stated that the degenerative changes, 
arthritis, "could be" related to the veteran's activities 
in service.  He did not express an opinion as to the meniscal 
tears.  The Board rejects the opinion, regarding degenerative 
changes, arthritis, because it is speculative particularly in 
light of the service medical records and the post-service 
record, which contain no relevant abnormal findings until 
2000, seventeen years after service.  

While the veteran's statements and testimony are credible, to 
the extent there is an implicit association between the 
current disabilities of the knees and service, the Board must 
reject such an association, because the determinative issue 
involves medical causation, and only competent medical 
evidence can substantiate the claim. 

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
continuity of symptomatology, there is clear and convincing 
evidence that the current disabilities of the knees to 
include the meniscal tears and arthritis are not related to 
service. 


ORDER

Service connection for residuals of right knee injuries to 
include a meniscal tear and arthritis is denied. 

Service connection for residuals of left knee injuries to 
include a meniscal tear and arthritis is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


